DETAILED ACTION
The amendment filed on July 26, 2022 is acknowledged.  The amendment to the specification is accepted to overcome the objections described in the previous Office Action.  Claims 1-8, 10-15, and 17-20 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francies, III (US Patent 10370845 B2).  [Claim 1] Francies discloses a precast concrete panel with integral connector mechanism, comprising: said precast concrete panel with an outer surface, an inner surface, and sidewalls extending around a perimeter edge (like 706); a receiving member (120) having a body extending in a first plane that is configured to be substantially parallel with at least one of said outer surface and said inner surface of said precast concrete panel, said receiving member having at least one aperture (180), wherein each aperture has a longitudinal dimension (Figure 11), and at least one anchor (280) extends into said precast concrete panel from an interior surface of said body; a partially enclosed volume (area within 260) positioned adjacent to each of said apertures; and an attachment member (140) having at least one protrusion (400) and having a horizontal member (620) extending between lower ends of two side plates (610), wherein, in an assembled state, said at least one protrusion extends through said at least one aperture and into said partially enclosed volume (Figures 12-14), and said horizontal member is oriented in a second plane that is substantially perpendicular to said first plane, wherein said side plates and said horizontal member are made from a single continuous material (Figure 11).  [Claim 2] Said attachment member further comprises 2Serial No. 16/735,576Attorney Docket No. 4233MB-94-DIVa retention surface (420) of each protrusion, said retention surface oriented substantially perpendicular to said second plane, wherein a top surface (top surface of 420) is positioned adjacent said retention surface; a bearing surface (outer surface of 400) of each protrusion, said bearing surface oriented substantially parallel to said second plane, wherein a distance between said top surface and said bearing surface is larger greater than said longitudinal dimension of each aperture (Figure 11); and wherein, in said assembled state, said retention surface contacts said interior surface of said body (contacts 240 which is part of body 220), said bearing surface contacts an inner surface of said aperture (Figure 15).  [Claim 5] Said two side plates are substantially perpendicular to said horizontal member, and said horizontal member defines a bottom surface of said attachment member.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Francies as discussed above, and further in view of Friend (US Patent 6494639 B1).  Francies discloses the claimed invention as discussed above, but does not disclose a second protrusion and second aperture.  Friend discloses a connector for precast concrete.  A receiving member comprises multiple apertures (48) for receiving multiple protrusions (38, 40) of an attachment member (22) (Figure 2).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a second aperture into the receiving member of Francies and to incorporate a second protrusion on the attachment member of Francies as suggested and taught by Friend.  Multiple protrusions and apertures would strengthen the connection of the attachment member and receiving member and provide redundancy to the system.  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The recitation of a precast concrete panel having the claimed features, including an arcuate transition surface between said top surface and said bearing surface and said partially enclosed volume having an arcuate surface configured to receive said arcuate transition surface and allowing said protrusion to rotate, is not adequately taught or suggested in the prior art of record.
Claims 7, 8, 10-15, and 17-20 are allowed.  With respect to Claim 7, the recitation of a precast concrete structure having the claimed features, including said horizontal member having an additional protrusion positioned below the protrusions of the side plates for residing within an additional aperture of the receiving member, and a distance between said top surface and said bearing surface of each protrusion of each side plate is greater than a vertical dimension of each vertical aperture, is not adequately taught or suggested in the prior art of record.
With respect to Claim 14, the recitation of a precast concrete panel connector system having the claimed features, including said horizontal member having an additional protrusion for extending into the horizontal aperture of the receiving member, and a distance between said top surface and said bearing surface of each protrusion of each side plate is greater than a vertical dimension of each vertical aperture, is not adequately taught or suggested in the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635